Filed 10/29/15 P. v. Molina CA2/1

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B258859

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. ZM016559)
         v.

JUAN ANTONIO MOLINA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Susan M. Speer, Judge. Affirmed.
         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
          Juan Antonio Molina appeals from a judgment recommitting him to a state
psychiatric facility as a sexually violent predator (SVP) within the meaning of Welfare
and Institutions Code section 6600 et seq.
          In 1983, while on probation for indecent exposure and exhibiting a deadly
weapon, Molina was arrested for two separate and violent sexual assaults. The first
assault occurred in October 1983 when Molina attempted to rape and rob a female victim
at knife point near a municipal park. The second assault occurred three weeks later in
November 1983 when Molina violently and repeatedly raped a female victim in the
restroom of that same municipal park; in addition to rape trauma, the second victim
received medical treatment for two broken ribs and numerous cuts and bruises. In 1984,
Molina pleaded guilty to the two sexual assaults and was sentenced to 14 years in state
prison.
          In 1992, while on parole for his 1983 sexual assaults and on probation for a more
recent theft conviction, Molina broke into the home of an elderly woman, threatened her
with a knife, beat her, then raped her. In 1993, Molina pleaded guilty and was sentenced
to 24 years in prison. Molina was subsequently screened and found to be a SVP and in
2008 was committed to a Coalinga State Hospital.
          In 2010, the district attorney of Los Angeles County filed a petition seeking to
extend Molina’s commitment as a SVP. A probable cause hearing was held on May 11
to 12, 2011. After hearing from two psychologists from the panel approved to conduct
SVP evaluations by the agency then known as the Department of Mental Health, the trial
court found that there was probable cause that Molina is a “sexually violent predator,
meaning a person who has been convicted of a sexually violent offense against one or
more victims, and has a diagnosed mental disorder that makes him a danger to the health




                                                2
and safety of others in that it is likely that he will engage in sexually violent criminal
behavior.”
       On March 24, 2014, Molina waived his right to a jury trial on the condition that
the bench trial would be conducted by Judge Susan M. Speer. Molina’s trial was
conducted over a period of four days (May 30, June 4, 23, and 24, 2014). In support of
its case, the People presented three expert witnesses from the panel. In his defense,
Molina presented one expert from the panel. Molina declined to testify on his own
behalf. On June 24, 2014, the trial court rendered its verdict, finding Molina to be a SVP,
and recommitted him “for appropriate treatment and confinement in a secure facility to
an indeterminate term until such time that he is entitled to be released.” The court based
its opinion, in part, on the lack of credibility of Molina’s expert, who was “forced to
perform mental gymnastics to maintain his steadfast opinion in the face of blatantly
obvious contradictions to this opinion,” and on the more “reasonable and amply
supported” opinions of the People’s experts.
       Molina subsequently moved for a new trial, arguing that he was not allowed to
fully impeach one of the People’s expert witnesses. Molina’s motion was denied on the
grounds that the proposed impeachment of the witness went to an issue that was
“collateral at best,” and that in any event some impeachment on the issue was in fact
allowed.
       On July 23, 2014, Molina filed a timely notice of appeal. We appointed counsel to
represent him, and, after examining the record, counsel filed an opening brief raising no
issues and asking this court to independently review the record. On August 25, 2015, we
advised Molina he had 30 days in which to submit any contentions or issues he wished us
to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that Molina’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)

                                               3
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.


                                    JOHNSON, J.


We concur:


             ROTHSCHILD, P. J.


             CHANEY, J.




                                      4